By the Court.

Lumpkin, J.,
delivering the opinion.
Ought Mary C. Rodgers, as administratrix of John C. Rodgers, deceased, to have been made a party defendant to the case? We think so.
The bill was filed by the legatees of John Rushin, deceased, against John C. Rodgers, executor of John Rushin, deceased, and Cicero H. Young and John M. Felton, executors of Shadrach R. Felton, deceased, who, in his lifetime, was also executor of John Rushin, deceased, for discovery, account, and distribution.
It is charged in the bill, that John C. Rodgers, Shadrach R. Felton, and William Rushin, were all appointed executors of John Rushin, deceased; and that all qualified, but *936that Rodgers and Felton took charge of the property, and, therefore, no decree is prayed for against "William Rushin. John C. Rodgers, one of the executors, having died, shall his administratrix be made a defendant? The bill charges John C. Rodgers with a devastavit, that he had sold the whole of the property belonging to the estate of his testator, and converted it into money. It is altogether proper, therefore, that his representative should be made a party to a proceeding which seeks to fix a personal liability upon his estate.